 
 
II 
110th CONGRESS 1st Session 
S. 2487 
IN THE SENATE OF THE UNITED STATES 
 
December 14, 2007 
Mr. Crapo (for himself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs 
 
A BILL 
To increase community development investments by depository institutions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Depository Institution Community Development Investments Enhancement Act. 
2.Technical corrections 
(a)National banksThe first sentence of the paragraph designated as the Eleventh of section 5136 of the Revised Statutes of the United States (12 U.S.C. 24) (as amended by section 305(a) of the Financial Services Regulatory Relief Act of 2006) is amended by striking promotes the public welfare by benefitting primarily and inserting is designed primarily to promote the public welfare, including the welfare of. 
(b)State member banksThe first sentence of the 23rd paragraph of section 9 of the Federal Reserve Act (12 U.S.C. 338a) is amended by striking promotes the public welfare by benefiting primarily and inserting is designed primarily to promote the public welfare, including the welfare of. 
3.Investments by Federal savings associations authorized to promote the public welfareSection 5(c) of the Home Owners' Loan Act (12 U.S.C. 1464) is amended— 
(1)in paragraph (3)— 
(A)by striking subparagraph (A); and 
(B)by redesignating subparagraphs (B) and (C), as subparagraphs (A) and (B), respectively; and 
(2)in paragraph (4), by adding at the end the following new subparagraph: 
 
(G)Direct investments to promote the public welfare 
(i)In generalA Federal savings association may make investments, directly or indirectly, each of which is designed primarily to promote the public welfare, including the welfare of low- and moderate-income communities or families through the provision of housing, services, and jobs. 
(ii)Direct investments or acquisition of interest in other companiesInvestments under clause (i) may be made directly or by purchasing interests in an entity primarily engaged in making such investments. 
(iii)Prohibition on unlimited liabilityNo investment may be made under this subparagraph which would subject a Federal savings association to unlimited liability to any person. 
(iv)Single investment limitation to be established by directorSubject to clauses (v) and (vi), the Director shall establish, by order or regulation, limits on— 
(I)the amount that any savings association may invest in any 1 project; and 
(II)the aggregate amount of investment of any savings association under this subparagraph. 
(v)Flexible aggregate investment limitationThe aggregate amount of investments of any savings association under this subparagraph may not exceed an amount equal to the sum of 5 percent of the capital stock of the savings association actually paid in and unimpaired and 5 percent of the unimpaired surplus of the savings association, unless— 
(I)the Director determines that the savings association is adequately capitalized; and 
(II)the Director determines, by order, that the aggregate amount of investments in a higher amount than the limit under this clause would pose no significant risk to the affected Deposit Insurance Fund. 
(vi)Maximum aggregate investment limitationNotwithstanding clause (v), the aggregate amount of investments of any savings association under this subparagraph may not exceed an amount equal to the sum of 15 percent of the capital stock of the savings association actually paid in and unimpaired and 15 percent of the unimpaired surplus of the savings association. 
(vii)Investments not subject to other limitation on quality of investmentsNo obligation that a Federal savings association acquires or retains under this subparagraph shall be taken into account for purposes of the limitation contained in section 28(d) of the Federal Deposit Insurance Act on the acquisition and retention of any corporate debt security not of investment grade. 
(viii)Applicability of standards to each investmentThe standards and limitations of this subparagraph shall apply to each investment under this subparagraph made by a savings association directly and by its subsidiaries. . 
 
